Appeal from a judgment of the Supreme Court (Lamont, J.), entered December 15, 2004 in Albany County, which dismissed petitioner’s application, in a proceeding pursuant to CPLR article 78, to review a determination of the Board of Parole denying petitioner’s request for parole release.
Since the May 14, 2003 determination giving rise to this CPLR article 78 proceeding, petitioner has reappeared before the Board of Parole and his request for parole release has again been denied. Given petitioner’s subsequent reappearance before the Board in May 2005, the instant matter must be dismissed as moot (see Matter of Ayala v New York State Bd. of Parole, 17 AD3d 946 [2005]).
Crew III, J.P., Peters, Spain, Carpinello and Kane, JJ., concur. Ordered that the appeal is dismissed, as moot, without costs.